NOS. 12-20-00103-CR
                                       12-20-00104-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 VALMORE JOSEPH GAUDETTE,                          §       APPEAL FROM THE 145TH
 APPELLANT

 V.                                                §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §       NACOGDOCHES COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       In 1984, a jury convicted Valmore Joseph Gaudette of aggravated sexual assault and
aggravated kidnapping, both felony offenses, in trial court cause numbers 1389-84-3 and 1390-84-
3. This Court affirmed Appellant’s convictions. See Gaudette v. State, 713 S.W.2d 206 (Tex.
App.—Tyler 1986, pet. ref’d). On April 3, 2020, Appellant filed a pro se notice of appeal from
trial court cause numbers 1389-84-3 and 1390-84-3.
       That same day, this Court notified Appellant that the notice of appeal failed to show the
jurisdiction of the Court, i.e., there is no new final judgment or appealable order contained therein.
See TEX. R. APP. P. 26.2, 26.3. We informed Appellant that the appeals would be dismissed unless
the information was amended on or before April 13 to show this Court’s jurisdiction. This deadline
expired without a response from Appellant.
       In criminal cases, an appellate court has jurisdiction only from a final judgment of
conviction or where expressly granted by law. See Abbott v. State, 271 S.W.3d 694, 696–97 (Tex.
Crim. App. 2008) (standard for determining jurisdiction is not whether appeal is precluded by law
but whether appeal is authorized by law); see also Young v. State, No. 12-06-00189-CR, 2006 WL
1699585, at *1 (Tex. App.—Tyler June 21, 2006, no pet.) (mem. op. not designation for
publication); McIntosh v. State, 110 S.W.3d 51, 52 (Tex. App.–Waco 2002, no pet.). To the extent
Appellant attempts to appeal from his convictions, we again note that Appellant previously
appealed his convictions and this Court affirmed his convictions. See Gaudette, 713 S.W.2d 206.
Our mandates issued on March 3, 1988 and Appellant’s convictions are final. He is not entitled to
a second appeal of those same convictions. See Huffman v. State, No. 12-19-00406-CR, 2020
WL 219232, at *1 (Tex. App.—Tyler Jan. 15, 2020, no pet. h.) (mem. op., not designated for
publication); see also Confer v. State, No. 03-19-00043-CR, 2019 WL 908289, at *1 (Tex. App.—
Austin Feb. 22, 2019, pet. ref’d) (mem. op., not designated for publication). Only the Texas Court
of Criminal Appeals possesses jurisdiction in final post-conviction felony proceedings. See Ater
v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991). And the record does
not indicate the existence of a new final judgment or other appealable order over which this Court
could exercise jurisdiction.
         Accordingly, for these reasons, we dismiss Appellant’s appeals for want of jurisdiction.
See TEX. R. APP. P. 43.2(f).
Opinion delivered April 22, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 22, 2020


                                         NO. 12-20-00103-CR


                               VALMORE JOSEPH GAUDETTE,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                Appeal from the 145th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. 1389-84-3)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 22, 2020


                                         NO. 12-20-00104-CR


                               VALMORE JOSEPH GAUDETTE,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                Appeal from the 145th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. 1390-84-3)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.